Citation Nr: 0414810	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-18 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1957 to March 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in February 2002, the appellant 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The record indicates that additional evidence has been 
received.  It does not appear that the additional evidence 
has been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should associate with the 
claims file, any additional evidence 
received since October 2002, to include 
any responses from the National Personnel 
Records Center.  If no additional evidence 
has been received, such should be 
documented in the claims file.

2.  The appellant is advised, that if he 
has, or is able to obtain, evidence 
relevant to his claim, he must submit the 
evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


